                                         Case 4:17-cv-02824-JST Document 382 Filed 01/21/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RESOLUTE FOREST PRODUCTS, INC.,                   Case No. 17-cv-02824-JST (KAW)
                                         et al.,
                                   8
                                                           Plaintiffs,                     ORDER GRANTING MOTION TO
                                   9                                                       QUASH; REGARDING JOINT
                                                   v.                                      DISCOVERY LETTER
                                  10
                                         GREENPEACE INTERNATIONAL, et al.,                 Re: Dkt. Nos. 333, 349
                                  11
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs are corporate entities who harvest wood for the manufacture and sale of paper

                                  14   products. Defendants are non-profit environmental advocacy organizations and several of their

                                  15   employees. Plaintiffs bring claims for defamation (and a corresponding Unfair Competition Law

                                  16   claim) based on Defendants’ December 2016 and May 2017 statements that Plaintiffs were

                                  17   operating in the Montagnes Blanches forest. (See Dismissal Order at 34, Dkt. No. 246.)

                                  18          Pending before the Court are: (1) third-party Stand.Earth’s motion to quash Plaintiffs’

                                  19   subpoena for documents and deposition testimony, and (2) third-party Greenpeace Fund’s and

                                  20   Plaintiffs’ discovery letter regarding Plaintiffs’ subpoena for documents and deposition testimony.

                                  21   (Stand.Earth Mot. to Quash, Dkt. No. 333; Discovery Letter, Dkt. No. 349.) Both Stand.Earth and

                                  22   Greenpeace Fund are former Defendants in this case. (See Dismissal Order at 34.)

                                  23          Having reviewed the filings, the Court GRANTS Stand.Earth’s motion to quash and

                                  24   GRANTS Greenpeace Fund’s request to quash. Further, for the reasons discussed below, the

                                  25   Court GRANTS Greenpeace Fund’s requests for sanctions.

                                  26                                              I.   DISCUSSION

                                  27          A.        Procedural Defects

                                  28          As an initial matter, both Stand.Earth and Greenpeace Fund argue that the subpoenas are
                                         Case 4:17-cv-02824-JST Document 382 Filed 01/21/21 Page 2 of 10




                                   1   defective because Plaintiffs failed to tender witness fees at the time of service. Federal Rule of

                                   2   Civil Procedure 45(b) states: “Serving a subpoena requires delivering a copy to the named person

                                   3   and, if the subpoena requires that person’s attendance, tendering the fees for 1 day’s attendance

                                   4   and the mileage allowed by law.” The Ninth Circuit has held that “the plain meaning of Rule

                                   5   45[(b)] requires simultaneous tendering of witness fees and the reasonably estimated mileage

                                   6   allowed by law with service of a subpoena.” CF & I Steel Corp. v. Mitsui & Co., 713 F.2d 494,

                                   7   496 (9th Cir. 1983). Thus, district courts have concluded that “[a] failure to tender fees at the time

                                   8   of service invalidates the subpoena and the deposition testimony will not be compelled.” Fujikura

                                   9   Ltd. v. Finisar Corp., Case No. 15-mc-80110-HRL (JSC), 2015 U.S. Dist. LEXIS 135871, at *13

                                  10   (N.D. Cal. May 14, 2015) (internal quotation omitted). Courts have quashed subpoenas for failure

                                  11   to tender witness fees upon service. E.g., S.F. BART Dist. v. Spencer, Case No. 04-4632-SI, 2006

                                  12   U.S. Dist. LEXIS 73140, at *3 (N.D. Cal. Sept. 25, 2006) (finding subpoenas were invalid where
Northern District of California
 United States District Court




                                  13   not accompanied by tender of witness fees).

                                  14          Plaintiffs do not dispute their failure to tender witness fees. Rather, Plaintiffs rely on

                                  15   Kremen v. Cohen, but this case is readily distinguishable. (Discovery Letter at 5.) There, the

                                  16   subpoenas were for document production only, and required no travel or the subpoenaed parties’

                                  17   presence. Case No. 11-cv-5411-LHK (HRL), 2012 WL 2277857, at *2 (N.D. Cal. June 18, 2012).

                                  18   Thus, fees were not required. Such is not the case here, where the subpoenas specifically

                                  19   command the presence of Stand.Earth and Greenpeace Fund on specific dates for a recorded

                                  20   deposition. (Ragan Decl., Exh. A, Dkt. No. 344; Discovery Letter, Exh. A.)

                                  21          Additionally, Stand.Earth argues that the subpoena was not properly served because it was

                                  22   served on Stand.Earth’s counsel and sent by certified mail. Rule 45(b)(1) requires that “[s]ervice

                                  23   of a subpoena upon a person named therein shall be made by delivering a copy thereof to such

                                  24   person[.]” While Plaintiffs argue that Rule 45 does not require personal service, “[t]he majority of

                                  25   courts understand ‘delivering’ to require personal service of the subpoena.” Fujikura Ltd., 2015

                                  26   U.S. Dist. LEXIS 135871, at *14; Toni Bratton & Co. v. Mosaic Int’l, LLC, Case No. 15-mc-

                                  27   80090-MEJ, 2015 U.S. Dist. LEXIS 46756, at *8 (N.D. Cal. Apr. 9, 2015) (“While the Ninth

                                  28   Circuit does not appear to have had many opportunities to construe the service requirement of
                                                                                         2
                                         Case 4:17-cv-02824-JST Document 382 Filed 01/21/21 Page 3 of 10




                                   1   Rule 45, it has indicated that personal service is preferred in the unpublished decision of Chima v.

                                   2   U.S. Dep’t of Defense, 23 Fed. App’x, 221, 724-25 (9th Cir. 2001)”); Khan v. Rogers, Case No.

                                   3   17-cv-5548-RS (LB), 2018 U.S. Dist. LEXIS 190884, at *10 (N.D. Cal. Nov. 6, 2018) (“The

                                   4   majority rule is that Federal Rule of Civil Procedure 45 requires personal service, as opposed to

                                   5   service by mail.”). Thus, “contrary to the practice with regard to the service of a summons and

                                   6   complaint, it is not sufficient to leave a copy of the subpoena at the dwelling place of the witness

                                   7   and[,] and unlike service of most litigation papers after the summons and complaint, service on a

                                   8   person’s lawyer will not suffice.” Fujikura Ltd., 2015 U.S. Dist. LEXIS 135871, at *15 (internal

                                   9   quotation omitted). As Plaintiffs did not personally serve the subpoena on Stand.Earth, nor did

                                  10   they request that the Court authorize substitute service of the subpoena, the Court finds that the

                                  11   Stand.Earth subpoena was not properly served.

                                  12          B.    Undue Burden
Northern District of California
 United States District Court




                                  13          Even if the subpoenas were procedurally proper, the Court finds that the subpoenas place

                                  14   an undue burden on the nonparties. See Fed. R. Civ. P. 45(d)(3)(A) (requiring that a court quash

                                  15   or modify a subpoena that “subjects a person to undue burden”).

                                  16               i.   Stand.Earth
                                  17            Following meet and confer efforts, Plaintiffs now seeks two categories of information: (1)

                                  18   communications with Defendants and Greenpeace Canada concerning the claims that Plaintiffs

                                  19   violated the Canadian Boreal Forest Agreement (“CBFA”) by harvesting in the Montagnes

                                  20   Blanches and (2) internal Stand.Earth communications and files concerning the borders of the

                                  21   Montagnes Blanches. (Pls.’ Opp’n at 2-3, Dkt. No. 3.) Stand.Earth, in turn, asserts that the

                                  22   subpoena is unduly burdensome and harassing because the information sought is already in the

                                  23   possession of Defendants and Greenpeace Canada. (Stand.Earth Mot. to Quash at 5-7.)

                                  24          With respect to the latter category, the Court finds that the internal Stand.Earth

                                  25   communications and files are not relevant. While Plaintiffs assert that Stand.Earth jointly

                                  26   developed a plan with Defendants to accuse Resolute of violating the CBFA by harvesting in the

                                  27   Montagnes Blanches, Stand.Earth is not a party in this case, and their personal knowledge does

                                  28
                                                                                         3
                                           Case 4:17-cv-02824-JST Document 382 Filed 01/21/21 Page 4 of 10




                                   1   not go to Defendants’ liability.1 (See id. at 4.) Indeed, it does not appear that Stand.Earth was

                                   2   responsible for publication of the actionable statements; in the dismissal order, the presiding judge

                                   3   explained that after Stand.Earth learned that Plaintiffs had not actually violated the CBFA in

                                   4   December 2012, “[t]he organizations never again stated that Resolute violated the CBFA.”

                                   5   (Dismissal Order at 26.) Thus, it is unclear that Stand.Earth did, in fact, have any involvement in

                                   6   the two actionable statements in this case.2 As the requested information is “not relevant nor

                                   7   calculated to lead to the discovery of admissible evidence, then any burden whatsoever imposed

                                   8   would be by definition ‘undue.’” Compaq Computer Corp. v. Packard Bell Elecs., 163 F.R.D.

                                   9   329, 335-36 (N.D. Cal. 1995).

                                  10          As to the first category, the Court agrees that such discovery imposes an undue burden on

                                  11   Stand.Earth because such information is obtainable from party litigants or Greenpeace Canada.

                                  12   “The Ninth Circuit has long held that nonparties subject to discovery requests deserve extra
Northern District of California
 United States District Court




                                  13   protection from the courts.” Petka v. Mylan Pharms., Inc., Case No. 16-mc-80196-MEJ, 2016

                                  14   U.S. Dist. LEXIS 164591, at *7 (N.D. Cal. Nov. 28, 2016) (internal quotation omitted). Thus,

                                  15   courts in this district have repeatedly quashed subpoenas that seek discovery from third parties

                                  16   where the discovery sought is “obtainable from a source more direct, convenient and less

                                  17   burdensome -- namely, from Defendants.” Nidec Corp. v. Victor Co., 249 F.R.D. 575, 577 (N.D.

                                  18   Cal. 2007); see also id. (“There is simply no reason to burden nonparties when the documents

                                  19   sought are in possession of the party defendant.”); Genus Lifesciences Inc. v. Lannett Co., Case

                                  20   No. 18-cv-7603-WHO, 2019 U.S. Dist. LEXIS 222550, at *13 (N.D. Cal. Dec. 20, 2019)

                                  21   (quashing subpoena “because the documents requested in [the plaintiff’s] subpoena can be

                                  22   obtained from the [defendant] in a way that would be more convenient and less burdensome”);

                                  23   Ironhawk Techs., Inc. v. Dropbox, Inc., Case No. 19-mc-80017-TSH, 2019 U.S. Dist. LEXIS

                                  24

                                  25   1
                                         The Court observes that it already ruled as such with respect to Greenpeace Canada. (See Dkt.
                                  26   No. 324 at 3 (“[W]hile Plaintiffs argue that they are entitled to discover GPC’s state of mind, GPC
                                       is not a party in this case. Their state of mind does not affect whether Defendants are liable.”).
                                  27   2
                                        Stand.Earth’s apparent lack of involvement in the publication of the actionable statements is in
                                  28   contrast to Greenpeace Canada, who the parties do not appear to dispute co-authored the
                                       December 2016 statement. (See Dkt. No. 316 at 1, 2.)
                                                                                       4
                                         Case 4:17-cv-02824-JST Document 382 Filed 01/21/21 Page 5 of 10




                                   1   24579, at *2-3 (N.D. Cal. Feb. 11, 2019) (quashing subpoena to third-party because the requested

                                   2   documents could be obtained from the plaintiff); Anderson v. Ghaly, Case No. 15-cv-5120-HSG,

                                   3   2020 U.S. Dist. LEXIS 104232, at 27-28 (N.D. Cal. June 15, 2020) (quashing subpoena seeking

                                   4   documents from third-parties because such information was available from named parties and

                                   5   were being sought from those sources); Geller v. Hagens, Case No. 11-cv-80269-LHK (HRL),

                                   6   2012 U.S. Dist. LEXIS 67962, at *12 (N.D. Cal. Apr. 19, 2012) (“In essence, plaintiffs would

                                   7   impose a heavy burden on [the third-party] to locate and analyze large amounts of information that

                                   8   should be available from the defendants.”); Free Stream Media Corp. v. Alphonso Inc., Case No.

                                   9   17-cv-2107-RS (KAW), 2017 U.S. Dist. LEXIS 202594, at *20 (N.D. Cal. Dec. 8, 2017)

                                  10   (quashing subpoena seeking information from a third-party because such information could be

                                  11   obtained from the defendants).

                                  12          Plaintiffs fail to demonstrate that the documents sought cannot be obtained from
Northern District of California
 United States District Court




                                  13   Defendants or Greenpeace Canada, particularly when Plaintiffs have limited the scope of the

                                  14   subpoenas to documents that were jointly developed with, transmitted to, and/or communicated by

                                  15   Defendants or Greenpeace Canada. (Pls.’ Opp’n at 4.) There is no suggestion that Defendants or

                                  16   Greenpeace Canada would not have documents that they developed, received, or communicated to

                                  17   others. Compare with Khan, 2018 U.S. Dist. LEXIS 190884, at *14 (rejecting subpoena requests

                                  18   where the plaintiffs did not demonstrate that they could not obtain the discovery sought from the

                                  19   defendants); Ow v. United States, Case No. 17-cv-733-SK, 2018 U.S. Dist. LEXIS 227748, at *3

                                  20   (N.D. Cal. June 12, 2018) (“while all of the documents sought may be relevant, Plaintiffs fail to

                                  21   demonstrate that they could not have obtained the documents regarding communications and/or

                                  22   writings between the Port and Defendant directly from Defendant”); Free Stream Media Corp.,

                                  23   2017 U.S. Dist. LEXIS 202594, at *20 (“Plaintiff fails to explain why it is seeking these

                                  24   documents from Shazam, a third-party, when Defendants would have the same documents.”).

                                  25   While Plaintiffs point to Meeks v. Parsons for the proposition that a party is entitled to

                                  26   documentary evidence from non-parties to confirm a party’s testimony, Meeks did not appear to

                                  27   consider the undue burden on non-parties. No. 03-cv-6700-LJO-GSA, 2009 WL 3003718, at *11

                                  28   (E.D. Cal. Sept. 18, 2009). This does not comport with the Ninth Circuit’s recognition that
                                                                                         5
                                         Case 4:17-cv-02824-JST Document 382 Filed 01/21/21 Page 6 of 10




                                   1   “[n]onparty witnesses are powerless to control the scope of litigation and discovery, and should

                                   2   not be forced to subsidize an unreasonable share of the costs of a litigation to which they are not a

                                   3   party.” United States v. C.B.S., Inc., 666 F.2d 634, 371-72 (9th Cir. 1982); see also Chevron

                                   4   Corp. v. Donziger, Case No. 12-mc-80237-CRB (NC), 2013 U.S. Dist. LEXIS 119622, at * (N.D.

                                   5   Cal. Aug. 22, 2013) (finding that, with respect to non-parties, “[t]he court must limit the discovery

                                   6   sought if it is unreasonably duplicative, if it can be obtained from a source that is more convenient

                                   7   or less burdensome, or if the burden of producing it outweighs its likely benefit”).

                                   8          Accordingly, the Court finds that the Stand.Earth subpoena must be quashed because it

                                   9   imposes an undue burden, as Plaintiffs fail to demonstrate that the documents sought could not be

                                  10   obtained from Defendants or Greenpeace Canada.

                                  11              ii.   Greenpeace Fund
                                  12          Following meet and confer efforts, Plaintiffs seek discovery from Greenpeace Fund as to:
Northern District of California
 United States District Court




                                  13   (1) the planning, production, direction, and/or facilitation of the campaign accusing Plaintiffs of

                                  14   harvesting in the Montagnes Blanches, (2) the veracity of Defendants’ statements concerning

                                  15   Plaintiffs’ alleged activities in the Montagnes Blanches, (3) whether Greenpeace Fund provided

                                  16   funds for the development of these allegedly false claims, and (4) whether Defendants’ statements

                                  17   about Plaintiffs harvesting in the Montagnes Blanches increased donations and funding.

                                  18   (Discovery Letter at 1.) In short, Plaintiffs seek information from Greenpeace Fund as to

                                  19   Defendants’ knowledge and motivation for accusing Plaintiffs of harvesting in the Montagnes

                                  20   Blanches. (Id. at 3.)

                                  21          The Court finds that Plaintiffs’ subpoena is unduly burdensome. With respect to

                                  22   information about Defendants’ state of mind and knowledge, as discussed above, such information

                                  23   should be obtained from Defendants. This is particularly the case where Greenpeace Fund’s

                                  24   involvement in the publication of the actionable statements is even more tenuous than that of

                                  25   Stand.Earth. Greenpeace Fund is a fundraising organization. (Dismissal Order at 3.) Plaintiffs

                                  26   did “not allege that Greenpeace Fund published a defamatory statement.” (Id. at 14.) Indeed, the

                                  27   presiding judge dismissed Greenpeace Fund from this case precisely because Plaintiffs “fail[ed] to

                                  28   allege that Greenpeace Fund had any responsibility over [Defendants’] statements.” (Id. at 14-15
                                                                                         6
                                         Case 4:17-cv-02824-JST Document 382 Filed 01/21/21 Page 7 of 10




                                   1   (emphasis added).) The presiding judge also found Plaintiffs failed “to plausibly allege that any

                                   2   Defendant is responsible for statements by non-party Greenpeace Canada.” (Id. at 15.)

                                   3          To argue that Greenpeace Fund was involved in the publication of the actionable

                                   4   statements, Plaintiffs contend that Greenpeace Fund and Defendant Greenpeace, Inc. are

                                   5   “operationally combined,” collectively “hold[ing] themselves out as Greenpeace USA, the entity

                                   6   which published the defamatory statements at issue in this case.” (Discovery Letter at 1 (original

                                   7   emphasis).) The presiding judge, however, rejected this claim, finding that “‘Greenpeace USA’ is

                                   8   purely a creature of [Plaintiffs’] nomenclature. [Plaintiffs do] not allege that Greenpeace USA is a

                                   9   legal entity, or that it has employees.” (Dismissal Order at 14.) In short, as the presiding judge

                                  10   already found, there is no entity known as Greenpeace USA (and if there was, it is unclear why

                                  11   Plaintiffs do not seek information from it rather than Greenpeace Fund, further suggesting that no

                                  12   such entity exists), and Plaintiffs’ reliance on the existence of such an entity to obtain discovery of
Northern District of California
 United States District Court




                                  13   Greenpeace Fund must fail.

                                  14          Plaintiffs also seek fundraising information and the source of those funds on the grounds

                                  15   that such information may have given Defendants a financial motive to publish the actionable

                                  16   statements. (Discovery Letter at 3.) As Defendants correctly observe, the undersigned already

                                  17   rejected Plaintiffs’ prior attempts to obtain such financial information. (Id. at 7.) On July 10,

                                  18   2019, the Court found Plaintiffs’ discovery requests were too broad in scope, including that:

                                  19                  Plaintiffs do not explain how financial support for a market
                                                      campaign targeting Plaintiffs would go to showing actual malice.
                                  20                  Again, in dismissing Greenpeace Fund, the entity responsible for
                                                      collecting and distributing donations to Defendants Greenpeace
                                  21                  International and Greenpeace, Inc., the presiding judge explained
                                                      that there were no allegations that “Greenpeace Fund has any
                                  22                  editorial oversight over statements by Moas, Brindis, or Skar, or any
                                                      other Greenpeace-associated person or entity.”
                                  23

                                  24   (July 10, 2019 Discovery Order at 6, Dkt. No, 269.) Although Plaintiffs unsuccessfully appealed

                                  25   the Court’s July 10, 2019 order, Plaintiffs did not raise any objections to this finding. (See Dkt.

                                  26   No. 270.)

                                  27          Accordingly, the Court finds that the Greenpeace Fund subpoena must be quashed because

                                  28   it imposes an undue burden.
                                                                                          7
                                         Case 4:17-cv-02824-JST Document 382 Filed 01/21/21 Page 8 of 10




                                   1          C.    Sanctions

                                   2          Both Stand.Earth and Greenpeace Fund request sanctions per Rule 45(d)(1), which states:

                                   3                  A party or attorney responsible for issuing and serving a subpoena
                                                      must take reasonable steps to avoid imposing undue burden or
                                   4                  expense on a person subject to the subpoena. The court for the
                                                      district where compliance is required must enforce this duty and
                                   5                  impose an appropriate sanction – which may include lost earnings
                                                      and reasonable attorney’s fees – on a party or attorney who fails to
                                   6                  comply.
                                   7   “Rule 45(d)(1) is discretionary.” Legal Voice v. Stormans, Inc., 738 F.3d 1178, 1185 (9th Cir.

                                   8   2013). Thus, “[m]erely losing a motion to compel does not expose a party to Rule 45 sanctions.”

                                   9   Id. “[W]hile failure [to narrowly] tailor a subpoena may be a ground for sanctions, the district

                                  10   court need not impose sanctions every time it finds a subpoena overbroad; such overbreadth may

                                  11   sometimes result from normal advocacy, which we have said should not give rise to sanctions.”

                                  12   Id. Sanctions, however, may be imposed “when a party issues a subpoena in bad faith, for an
Northern District of California
 United States District Court




                                  13   improper purpose, or in a manner inconsistent with existing law.” Id. Courts have imposed Rule

                                  14   45(d)(1) sanctions without a hearing. See Herrera v. City of Los Angeles, Case No. 16-cv-2719-

                                  15   DSF (SKx), 2017 U.S. Dist. LEXIS 222556, at *8 (C.D. Cal. Mar. 9, 2017).

                                  16          The Court declines to impose sanctions as to the Stand.Earth subpoena. It appears there

                                  17   was a legitimate dispute as to whether the subpoena was overbroad given that the requested

                                  18   information could be directly obtained from Defendants and Greenpeace Canada. Further, while

                                  19   the Court found that the subpoena had not been served on Stand.Earth, it recognizes that a

                                  20   minority of courts have found that personal service is not required. E.g., Pac. Coast Surgical Ctr,

                                  21   L.P. v. Scottsdale Ins. Co., No. 19-mc-00049-PSG(KSx), 2019 WL 4267764, at *5 (C.D. Cal. July

                                  22   31, 2019). Thus, the Court does not believe that Plaintiffs’ subpoena to Stand.Earth was

                                  23   necessarily in bad faith, for an improper purpose, or in a manner inconsistent with existing law.

                                  24          As to the Greenpeace Fund subpoena, however, the disputes at issue were not new.

                                  25   Rather, Plaintiffs relied on arguments that had already been rejected by both the presiding judge

                                  26   and the undersigned, namely that Greenpeace Fund was actually involved in publishing the

                                  27   actionable statements because of the nonexistent “Greenpeace USA” entity and that financial

                                  28   information was obtainable. Thus, the Court finds that the subpoena was in bad faith because
                                                                                        8
                                           Case 4:17-cv-02824-JST Document 382 Filed 01/21/21 Page 9 of 10




                                   1   Plaintiffs were essentially relitigating issues that had already been decided against them. 3 This

                                   2   bad faith is compounded by the fact that Plaintiffs were seeking discovery from a third party that

                                   3   had already been dismissed from the instant case.

                                   4          Defendants seek $29,318.50 in attorney’s fees for time spent on the instant dispute.

                                   5   (Discovery Letter at 10; Field Decl. ¶¶ 13, 15, 17-18, Dkt. No. 349-1.) The Court observes,

                                   6   however, that “courts have interpreted Rule 45(d)(1) sanctions as applying primarily to reimburse

                                   7   a non-party’s costs incurred in complying with a subpoena, not merely litigating a motion to

                                   8   quash.” Fujikura Ltd., 2015 U.S. Dist. LEXIS 135871, at *24 (citing Mount Hope Church, 705

                                   9   F.3d 418, 427 (9th Cir. 2012)). When considered with the discretionary nature of Rule 45(d)(1)

                                  10   sanctions, the Court SANCTIONS Plaintiffs $7,500, to be paid to Greenpeace Fund within three

                                  11   weeks of the date of this order. The Court finds that this amount is appropriate in light of the bad

                                  12   faith nature of the Greenpeace Fund subpoena, and is comparable to time spent by Plaintiff’s
Northern District of California
 United States District Court




                                  13   counsel in responding to the subpoena (as opposed to litigating the motion to quash). (See Field

                                  14   Decl., Exh. B.) Specifically, Attorney Aaron Field has spent approximately 25 hours responding

                                  15   to the subpoena, including meeting and conferring with Plaintiffs’ counsel, as well as researching

                                  16   and drafting objections to subpoena.4 (Field Decl., Exh. 2 at 2.) Attorney Field claims an hourly

                                  17   rate of $375, which the Court finds appropriate given that Attorney Field was previously awarded

                                  18   an hourly rate of $350 by the presiding judge in September 2019. (Field Decl. ¶¶ 13-14.) This

                                  19   amounts to $9,375. While the Court exercises its discretion and imposes only $7,500 in sanctions,

                                  20   Plaintiffs are forewarned that the Court may impose sanctions in the future if Plaintiffs continue to

                                  21   relitigate arguments already rejected by the presiding judge and/or undersigned.

                                  22                                          II.    CONCLUSION
                                  23          For the reasons stated above, the Court GRANTS Stand.Earth’s motion to quash and

                                  24

                                  25
                                       3
                                         While Plaintiffs argue that the Court did not specifically find Plaintiffs’ subpoena as to
                                       Greenpeace Fund was overbroad when it required the parties to meet and confer, the simple
                                  26   explanation for this is that the subpoena had not been submitted to the Court. (Discovery Letter at
                                       3 n.10.) Rather, the parties had merely submitted a stipulation regarding the preparation of the
                                  27   joint letter. (See Dkt. No. 337.)

                                  28
                                       4
                                        In contrast, Attorney Karl Olson’s time entries are focused on the motion to quash. (See Field
                                       Decl. Exh. B at 1-2.)
                                                                                        9
                                        Case 4:17-cv-02824-JST Document 382 Filed 01/21/21 Page 10 of 10




                                   1   Greenpeace Fund’s request to quash, and SANCTIONS Plaintiffs in the amount of $7,500,

                                   2   payable to Greenpeace Fund within three weeks of the date of this order.

                                   3          IT IS SO ORDERED.

                                   4   Dated: January 21, 2021
                                                                                           __________________________________
                                   5                                                       KANDIS A. WESTMORE
                                   6                                                       United States Magistrate Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      10
